DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-18 are objected to because of the following informalities: 
Claim 13 recites the limitation “that dispenser body”, it is suggested to replace with --that the dispenser body-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sidewall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 11,253,109.
 Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1, 5 and 6 are found in claims 1, 5 and 6 of U.S. Patent No. 11,253,109 (see table below which illustrates the differences in bold). Claim 1 of the application correspond to claim 1 of the U.S. Patent No. 11,253,109, the features of claim 1 of the application are disclosed in claim 1 of U.S. Patent No. 11,253,109. The only difference between the application claim 1, and patented claim 1 lies in the fact that the patented claim includes more elements and are thus more specific (see table below). All the features of the application claims 5 and 6 are found in claim 5 and 6 of U.S. Patent No. 11,253,109 (see table below). Since the application claims 1, 5 and 6 are anticipated by claims 1, 5 and 6 of the patent, they are not patently distinct from patented claims 1, 5 and 6.
Bolded limitations shown in comparison table below indicate differences between the claims.
Application Claims 1, 5 & 6

1. A product dispenser mounting system comprising: a dispenser holder body configured to support a product dispenser; 
and a mounting apparatus configured to fixedly mount on a support object and to removably connect to the dispenser holder body in one or more orientations such that dispenser holder body is maintained in a selected one of the one or more orientations when the dispenser holder body is connected to the mounting apparatus.







 5. The product dispenser mounting system of claim 1, the dispenser holder body further including a top portion having first and second arms configured to receive a neck of the product dispenser, and wherein the top portion is pivotally connected to the sidewall such that the first and second arms are moveable between a first, lowered position and a second, raised position.

6. The product dispenser mounting system of claim 5 wherein the product dispenser is held in place in the dispenser holder body when the first and second arms are in the first, lowered position and wherein the product dispenser may be removed from the dispenser holder body when the first and second arms are in the second, raised position.



Patent Claims 1, 5 & 6       

1. A product dispenser mounting system comprising: a dispenser holder body including a bottom portion having a base configured to support a manually actuated product dispenser; and a mounting apparatus configured to fixedly mount on a support object and to removably connect to the dispenser holder body, and including an attachment post having a size and a shape configured to removably connect with the dispenser holder body in multiple orientations such that dispenser holder body is maintained in a selected one of the multiple orientations when the dispenser holder body is connected to the attachment post; the base further including at least one actuation sensor that detects actuation of the product dispenser.

5. The product dispenser mounting system of claim 1, the dispenser holder body further including a top portion having first and second arms configured to receive a neck of the product dispenser, and wherein the top portion is pivotally connected to a sidewall such that the first and second arms are moveable between a first, lowered position and a second, raised position.

 6. The product dispenser mounting system of claim 5 wherein the product dispenser is held in place in the dispenser holder body when the first and second arms are in the first, lowered position and wherein the product dispenser may be removed from the dispenser holder body when the first and second arms are in the second, raised position.






 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proper et al. (US 2015/0083754).
Regarding claim 1, Proper discloses a product dispenser mounting system comprising: a dispenser holder body 104 configured to support a product dispenser (see figs. 6-9); and a mounting apparatus 70, 79 configured to fixedly mount on a support object (see figs. 6-8) and to removably connect to the dispenser holder body 104 in one or more orientations such that dispenser holder body 104 is maintained in a selected one of the one or more orientations when the dispenser holder body 104 is connected to the mounting apparatus (see figs. 5-9 and paragraph 28).
Regarding claim 7, Proper discloses an attachment post 56 having a size and a shape configured to removably connect with the dispenser holder body 104 in the one or more orientations such that dispenser holder body 104 is maintained in a selected one of the one or more orientations when the dispenser holder body is connected to the attachment post 56 (see fig. 5 and paragraphs 26 and 28).
Regarding claim 8, Proper discloses wherein the support object includes one of a wall, cabinet, pole, post, counter, table, shelf and cart (see fig. 6).
Regarding claim 9, Proper discloses wherein the product dispenser is a manual pump bottle (see figs. 6-9 and paragraph 7).
Regarding claim 10, Proper discloses wherein the product dispenser contains any one of a liquid, a foam, or a gel (see paragraphs 4 and 7).
Regarding claim 11, Proper discloses wherein the product dispenser contains a hand hygiene product (see paragraphs 4 and 7).
Regarding claim 12, Proper discloses wherein the product dispenser contains any one of a hand washing soap or hand sanitizer (see paragraphs 4 and 7).
Regarding claim 13, Proper discloses a product dispenser mounting system comprising: a dispenser holder body 104 configured to support a product dispenser  (see figs. 6-9); a mounting apparatus 70, 79 configured to fixedly mount on a support object (see figs. 6-8) and to removably connect to the dispenser holder body 104 in one or more orientations such that dispenser holder body is maintained in a selected one of the one or more orientations when the dispenser holder body 104 is connected to the mounting apparatus 70, 79 (see figs. 5-9 and paragraph 28); and a sensor module comprising: at least one actuation sensor configured to detect actuation of the product dispenser (see claim 12); one or more processor(s) configured to receive an actuation signal from the at least one actuation sensor and store an electronic record of each detected actuation of the product dispenser (see claim 12).
Regarding claim 14, Proper discloses wherein the at least one actuation sensor detects application of a downward force applied to the manually actuated product dispenser to detect actuation of the manually actuated product dispenser (see claim 12). 
Regarding claim 19, Proper further discloses wherein the system may include a plurality of product dispenser mounting systems (see paragraph 34), the product dispenser mounting systems including a dispenser holder body 104 configured to support a product dispenser  (see figs. 6-9); a mounting apparatus 70, 79 configured to fixedly mount on a support object (see figs. 6-8) and to removably connect to the dispenser holder body 104 in one or more orientations such that dispenser holder body is maintained in a selected one of the one or more orientations when the dispenser holder body 104 is connected to the mounting apparatus 70, 79 (see figs. 5-9 and paragraph 28); and a sensor module comprising: at least one actuation sensor configured to detect actuation of the product dispenser (see claim 12); one or more processor(s) configured to receive an actuation signal from the at least one actuation sensor and store an electronic record of each detected actuation of the product dispenser (see claim 12).
Claims 1-4, 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaima et al. (US 2012/0218106).
Regarding claim 1, Zaima discloses a product dispenser mounting system comprising: a dispenser holder body 12 configured to support a product dispenser (pump 52 and container 14); and a mounting apparatus (i.e. clip 100; see fig 3 and paragraph 107) configured to fixedly mount on a support object (i.e. belt or like; paragraph 107) and to removably connect to the dispenser holder body 12 in one or more orientations such that dispenser holder body 12 is maintained in a selected one of the one or more orientations when the dispenser holder body 12 is connected to the mounting apparatus (it is noted that the mounting apparatus 100 is a separate member coupled to the body 12 in at least one orientation, thus capable of being removed). 
Regarding claim 2, Zaima discloses wherein the dispenser holder body `1 includes a base having at least one actuation sensor 89 that detects actuation of the product dispenser (see fig. 6 and paragraphs 83 and 86). 
Regarding claim 3, Zaima discloses a counter that increments a count in response to each detected actuation of the product dispenser (see paragraph 95). 
Regarding claim 4, Zaima discloses wherein data associated with the detected actuations of the product dispenser is received and analyzed by a computing device (see paragraphs 13 and 123-129). 
Regarding claim 9, Zaima discloses wherein the product dispenser is a manual pump bottle (see paragraph 49). 
	Regarding claim 10, Zaima discloses wherein the product dispenser contains any one of a liquid, a foam, or a gel (see paragraphs 6 and 7).
Regarding claim 11, Zaima discloses wherein the product dispenser contains a hand hygiene product (see paragraphs 6 and 7). 
Regarding claim 12, Zaima discloses wherein the product dispenser contains any one of a hand washing soap or a hand sanitizer (see paragraphs 6 and 7).
Regarding claim 13, Zaima further discloses a sensor module including at least one actuation sensor 89 positioned in the base that detects actuation of the manually actuated product dispenser (see fig. 6 and paragraphs 83 and 86); and one or more processor(s) configured to receive an actuation signal form the at least one actuation sensor 89 and store an electronic record of each detected actuation of the manually actuated product dispenser (see paragraphs 13, 119 and 123-129).
Regarding claim 16, Zaima discloses wherein the one or more processor(s) are further configured to communicate dispenser actuation data including the detected actuations of the manually actuated product dispenser to one or more computing devices (see paragraphs 119 and 121-129).
Regarding claim 17, Zaima discloses wherein the one or more computing devices include a local computing device that receives dispenser actuation data from one or more sensor modules associated with one or more dispenser holders installed in a facility (see paragraphs 15 and 121-129). 
Regarding claim 18, Zaima discloses wherein the local computing device analyzes the dispenser actuation data from the one or more sensor modules to monitor hand hygiene compliance in the facility (see paragraphs 15 and 121-129).
Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin (US 2013/0098941).
Regarding claim 13, Wegelin discloses a product dispenser mounting system comprising: a dispenser holder body 982 including a bottom portion having a base configured to support a manually actuated product dispenser (see fig. 23); and a mounting apparatus (cover 1260; see fig. 25) configured to fixedly mount (via weight biased) on a support object (i.e. counter; see fig. 23) and to removably connect to the dispenser holder body 982 in one or more orientations such that the dispenser holder body is maintained in a select one of the one or more orientations when connected to the mounting apparatus (see fig. 25); a sensor module including at least one actuation sensor 1150 positioned in the base 982 that detects actuation of the manually actuated product dispenser (see fig. 23 and paragraph 75); and one or more processor(s) 1120 (fig. 25) configured to receive an actuation signal form the at least one actuation sensor 1150 and store an electronic record of each detected actuation of the manually actuated product dispenser (see paragraph 76).
Regarding claim 15, Wegelin wherein the at least one actuation sensor further includes: a push button switch including one or more movable contacts 1150 and one or more stationary contacts 1180; a spring 1040 biasing the push button switch and the one or more movable contacts 1150 to an open position with respect to the one or more stationary contacts 1180 when the manually actuated product dispenser is installed in the dispenser holder (see fig. 23 and paragraphs 74 and 80), wherein the spring 1040 is compressed upon application of an actuation force to the manually actuated product dispenser (see paragraphs 74 and 80), moving push button switch in the direction of the actuation force such that the one or more movable contacts 1150 are moved into a closed position with respect to the one or more stationary contacts 1180 (see fig. 23), and wherein the spring 1040 biases the push button switch and the movable contacts to the open position with respect to the one or more stationary contacts when the actuation force is removed (see fig. 23 and paragraphs 74 and 80). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al. (US 2012/0218106) in view of Ophardt (US 2014/0253336).
Regarding claim 19, Zaima discloses a product dispenser mounting system comprising: a dispenser holder body 12 configured to support a product dispenser (pump 52 and container 14); and a mounting apparatus (i.e. clip 100; see fig 3 and paragraph 107) configured to fixedly mount on a support object (i.e. belt or like; paragraph 107) and to removably connect to the dispenser holder body 12 in one or more orientations such that dispenser holder body 12 is maintained in a selected one of the one or more orientations when the dispenser holder body 12 is connected to the mounting apparatus (it is noted that the mounting apparatus 100 is a separate member coupled to the body 12 in at least one orientation, thus capable of being removed); a sensor module including at least one actuation sensor 89 positioned in the base that detects actuation of the manually actuated product dispenser (see fig. 6 and paragraphs 83 and 86); and one or more processor(s) configured to receive an actuation signal form the at least one actuation sensor 89 and store an electronic record of each detected actuation of the manually actuated product dispenser (see paragraphs 13, 119 and 123-129); and a computing device configured to receive the dispenser data generated by one or more of the sensor modules (see paragraph 15 and 121-129).
Zaima disclose all the elements of the claimed invention except the teaching of the system including a plurality of product dispenser mounting systems.
Ophardt teaches a product mounting system which may include a plurality of product dispenser mounting systems allowing for a plurality of systems to be space about a facility for use at different locations within the facility, wherein each system use may be monitored (see paragraphs 16-33).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Zaima device with a plurality of product dispenser mounting systems, as taught by Ophardt, allowing for use of the multiple systems throughout a facility, which enables for the user use to be monitored throughout the facility.  
 Regarding claim 20, Zaima discloses wherein the local computing device analyzes the dispenser actuation data from the one or more sensor modules to monitor hand hygiene compliance in the facility (see paragraphs 15 and 121-129)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754